

114 HR 6044 IH: To limit the amount authorized to be appropriated to carry out chapter 2 of title IV of the Immigration and Nationality Act, relating to refugee resettlement.
U.S. House of Representatives
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6044IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Graves of Missouri introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo limit the amount authorized to be appropriated to carry out chapter 2 of title IV of the
			 Immigration and Nationality Act, relating to refugee resettlement.
	
 1.Authorization of appropriationsSection 414(a) of the Immigration and Nationality Act (8 U.S.C. 1524(a)) is amended to read as follows:
			
 (a)There are authorized to be appropriated to carry out this chapter $1,192,000,000 for fiscal year 2017 and each subsequent fiscal year..
		